Case 1:19-cv-08087-UA Document 3 Filed 08/29/19 Page 1 of 2

IH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement
| i L
James Feltman, not individually but solely

as chapter 11 trustee for TS Employment,
Inc.,

 

Plaintiff Case Number

18-ap-1649-mg (Bankr. S.D.N.Y.)

vs.

 

Kossoff & Kossoff LLP and Irwin Kossoff,

 

 

Defendant

Full Caption of Earlier Filed Case:

(including in bankruptcy appeals the relevant adversary proceeding)

Irwin Kossoff and Kossoff and Kossoff LLP,

 

Plaintiff Case Number

19-cv-4696-vb
vs.

 

Continental Casualty Company,

 

 

Defendant

Page |
Case 1:19-cv-08087-UA Document 3 Filed 08/29/19 Page 2 of 2

IH-32 Rev: 2014-1]

Status of Earlier Filed Case:

 

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
¥ Open (If so, set forth procedural status and summarize any court rulings.)

 

The earlier filed case was commenced on May 21, 2019. Defendant's deadline to respond to the Complaint is
October 17, 2019.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The newly filed case is a motion by defendants in an adversary proceeding to withdraw the
reference of the same to the Bankruptcy Court pursuant to 28 U.S.C. § 157(d). By the earlier
filed case the same defendants have asserted declaratory judgment and breach of contract
claims against an insurer on account of the insurer's refusal to cover defense costs in the

referenced adversary proceeding.

Date: e/a 1%

Signature:

 

“ Trefecey Cosh
Storch amin PG ES

Firm:

 

Page 2
